      Case 1:18-cv-07102 Document 1 Filed 12/13/18 Page 1 of 5 PageID #: 1



UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK


 KISHA BARI,

                                Plaintiff,                    Docket No. 18-cv-7102

        - against -                                           JURY TRIAL DEMANDED

 MILLENNIAL POLITICS LLC,

                                Defendant.


                                         COMPLAINT

       Plaintiff Kisha Bari (“Bari” or “Plaintiff”) by and through her undersigned counsel, as

and for her Complaint against Defendant Millennial Politics LLC (“Millennial” or “Defendant”)

hereby alleges as follows:

                                 NATURE OF THE ACTION

       1.      This is an action for copyright infringement under Section 501 of the Copyright

Act. This action arises out of Defendant’s unauthorized reproduction and public display of a

copyrighted photograph of politician Alexandria Ocasio-Cortez at the U.S.-Mexican border,

owned and registered by Bari, a New York-based professional photographer.

       2.      Accordingly, Bari seeks monetary relief under the Copyright Act of the United

States, as amended, 17 U.S.C. § 101 et seq.

                                JURISDICTION AND VENUE

       3.      This claim arises under the Copyright Act, 17 U.S.C. § 101 et seq., and this Court

has subject matter jurisdiction over this action pursuant to 28 U.S.C. §§ 1331 and 1338(a).

       4.      This Court has personal jurisdiction over Defendant because Defendant resides in

and/or transacts business in New York.
      Case 1:18-cv-07102 Document 1 Filed 12/13/18 Page 2 of 5 PageID #: 2



       5.      Venue is proper in this District pursuant to 28 U.S.C. § 1391(b).

                                             PARTIES

       6.      Bari is a professional photographer in the business of licensing her photographs to

online and print media for a fee having a usual place of business at 84-12 35th Avenue, Apt 6i,

Jackson Heights, NY 11372.

       7.      Upon information and belief, Millennial is a domestic limited liability company

duly organized and existing under the laws of the State of New York, with a place of business

209 12th Street, Apt. #4R, Brooklyn, NY 11215.

       8.      Upon information and belief, Millennial is registered with the New York

Department of State Division of Corporations to do business in the State of New York.

       9.      At all times material, hereto, Millennial has owned and operated a website at the

URL: https://millennialpolitics.co (the “Website”).

                                    STATEMENT OF FACTS

       A.      Background and Plaintiff’s Ownership of the Photograph

       10.     Bari photographed politician Alexandria Ocasio-Cortez at the U.S.-Mexican

border (the “Photograph”). A true and correct copy of the Photograph is attached hereto as

Exhibit A.

       11.     The Photograph was initially published on June 24, 2018.

       12.     Bari is the author of the Photograph and has at all times been the sole owner of all

right, title and interest in and to the Photograph, including the copyright thereto.

       13.     The Photograph was registered with the United States Copyright Office and was

given registration number VA 2-114-402, with effective date of July 31, 2018 (the “402

Registration”). Attached as Exhibit B is a true and correct copy of the 402 Registration.
      Case 1:18-cv-07102 Document 1 Filed 12/13/18 Page 3 of 5 PageID #: 3



       14.     The content title of the Photograph, as listed on the face of the 402 Registration, is

“20180624_KishaBari_StopSeparation_TornilloTx_36.jpg.” See Exhibit B.

       B.      Defendant’s Infringing Activities

       15.     On or about July 6, 2018, Millennial ran an article on the Website entitled What

Alexandria Ocasio-Cortez’s Victory Means for the #AbolishICE Movement. See URL

https://millennialpolitics.co/alexandria-ocasio-cortez-abolish-ice/ (the “Article”).

       16.     The Article prominently featured the Photograph. A true and correct copy of the

Article is attached hereto as Exhibit C.

       17.     Millennial also created a link to share the Photograph through its social media

account on Facebook. A true and correct copy of Millenial’s re-publication of the Photograph on

its Facebook page is attached hereto as Exhibit D.

       18.     Millennial did not license the Photograph from Plaintiff for its article, nor did

Millennial have Plaintiff’s permission or consent to publish the Photograph on its Website.

       19.     Prior to Millenial’s publication of the Photograph on the Website, there was no

communication between Plaintiff and Defendant.

       20.     Prior to the filing of this lawsuit, there was no communication between Plaintiff

and Defendant.

                               CLAIM FOR RELIEF
                 (COPYRIGHT INFRINGEMENT AGAINST DEFENDANT)
                               (17 U.S.C. §§ 106, 501)

       21.     Plaintiff incorporates by reference each and every allegation contained in

Paragraphs 1-20 above.

       22.     Millennial infringed Plaintiff’s copyright in the Photograph by reproducing and

publicly displaying the Photograph on the Website.
      Case 1:18-cv-07102 Document 1 Filed 12/13/18 Page 4 of 5 PageID #: 4



        23.     Millennial is not, and has never been, licensed or otherwise authorized to

reproduce, publically display, distribute and/or use the Photograph.

        24.     The acts of Defendant complained of herein constitute infringement of Plaintiff’s

copyright and exclusive rights under copyright in violation of Sections 106 and 501 of the

Copyright Act, 17 U.S.C. §§ 106 and 501.

        25.     Upon information and belief, the foregoing acts of infringement by Defendant

have been willful, i.e., in reckless disregard of Plaintiff’s rights.

        26.     As a direct and proximate cause of the infringement by the Defendant of

Plaintiff’s copyright and exclusive rights under copyright, Plaintiff is entitled to damages and

Defendant’s profits pursuant to 17 U.S.C. § 504(b) for the infringement.

        27.     Alternatively, Plaintiff is entitled to statutory damages up to $150,000 per work

infringed for Defendant’s willful infringement of the Photograph, pursuant to 17 U.S.C. § 504(c).

        28.     Plaintiff is further entitled to her attorney’s fees and full costs pursuant to

17 U.S.C. § 505.

                                      PRAYER FOR RELIEF

        WHEREFORE, Plaintiff respectfully requests judgment as follows:

        1.      That Defendant Millennial be adjudged to have infringed upon Plaintiff’s

                copyright in the Photograph in violation of 17 U.S.C §§ 106 and 501;

        2.      That Plaintiff be awarded either: a) Plaintiff’s actual damages and Defendant’s

                profits, gains or advantages of any kind attributable to Defendant’s infringement

                of Plaintiff’s Photograph; or b) alternatively, statutory damages of up to $150,000

                per copyrighted work infringed pursuant to 17 U.S.C. § 504(c);
      Case 1:18-cv-07102 Document 1 Filed 12/13/18 Page 5 of 5 PageID #: 5



       3.     That Defendant be required to account for all profits, income, receipts, or other

              benefits derived by Defendant as a result of its unlawful conduct;

       4.     That Plaintiff be awarded pre-judgment interest; and

       5.     Such other and further relief as the Court may deem just and proper.



                                 DEMAND FOR JURY TRIAL

       Plaintiff hereby demands a trial by jury on all issues so triable in accordance with Federal

Rule of Civil Procedure 38(b).


Dated: Valley Stream, New York
       December 13, 2018
                                                            LIEBOWITZ LAW FIRM, PLLC
                                                            By: /s/jameshfreeman
                                                            James H. Freeman, Esq.
                                                            11 Sunrise Plaza, Suite 305
                                                            Valley Stream, New York 11580
                                                            Tel: (516) 233-1660
                                                            jf@LiebowitzLawFirm.com

                                                            Attorneys for Plaintiff
